Citation Nr: 0948658	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision, by 
the Salt Lake City, Utah, Regional Office (RO), which denied 
the Veteran's claim of entitlement to service connection for 
kidney disease.  

On October 22, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of the hearing is of 
record.  

The November 2008 rating decision also denied service 
connection for residuals of frostbite of the right foot, 
residuals of frostbite of the left foot, residuals of right 
foot rot, and residuals of left foot rot.  The Veteran filed 
a timely notice of disagreement (NOD) as to all issues 
addressed in the November 2008 rating decision, and a 
statement of the case (SOC) was issued in April 2009, 
addressing all the issues.  However, on his VA Form 9, 
received in May 2009, the Veteran specifically stated that he 
was appealing only the denial of service connection for a 
kidney disorder.  See 38 C.F.R. §§ 20.200, 20.202 (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's kidney disease was first manifested many 
years after his separation from service.  

2.  The Veteran's kidney disease is not attributable to his 
active military service, or to any events coincident 
therewith, such as malaria or treatment thereof.  


CONCLUSION OF LAW

The Veteran does not have kidney disease that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in a pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in August 2008 and October 2008 from the RO to 
the Veteran which were issued prior to the RO decision in 
November 2008.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded a VA compensation examination in April 
2009.  Thus, the Board finds that the purpose behind the 
notice requirements has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, to whatever extent the decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that it does not 
have jurisdiction of any such issue.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded a 
VA examination in April 2009.  The reports reflect that the 
examiner solicited a detailed history from the Veteran, 
examined the Veteran, and provided a diagnosis consistent 
with the record.  The opinion included consideration of the 
relevant record and physical findings.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

At the hearing before the Board in October 2009, the 
submission of additional medical evidence was suggested and 
the file was left open for 60 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development. Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from February 1951 to 
January 1953.  The service treatment records are negative for 
any complaints of or treatment for a kidney disorder.  The 
record indicates that the Veteran was diagnosed with malaria, 
plasmodium vivax in October 1952.  On the occasion of the 
separation examination in January 1953, clinical evaluation 
of the genitourinary system was normal.  

By a rating action in June 1963, service connection was 
granted for malaria and a noncompensable evaluation was 
assigned, effective January 25, 1963.  

The Veteran's claim for service connection for a kidney 
disorder was received in July 2008.  Submitted in support of 
his claim were treatment reports, VA as well as private 
treatment reports, dated from March 2007 through October 
2008.  A private treatment report from Dr. Michael Carrey, 
dated in March 2007, reflects an assessment of chronic renal 
failure.  

During a VA examination in September 2007, the Veteran 
indicated that he had had kidney problems, which he would 
like to relate to his malaria condition.  The examiner noted 
that CBC was performed with a low RBC count, low hemoglobin, 
hematocrit, and elevated RDW; he noted that these findings 
were primarily consistent with anemia, likely anemia of 
chronic disease due to the Veteran's kidney condition and the 
absence of one kidney.  A VA progress note dated in September 
2008 indicates that the Veteran was seen at VA to establish 
care; his past medical history included renal failure, and it 
was noted that he had one atrophied kidney.  It was further 
noted that the Veteran was not sure of the etiology of his 
kidney failure, but he wondered if it might be from his 
malaria while in Korea, but he apparently had untreated high 
blood pressure also.  

Of record is a medical statement from Dr. Sharon M. Lee, 
dated October 30, 2008, indicating that the Veteran was a 
patient of hers.  Dr. Lee noted that the Veteran suffers from 
renal failure, and he does not have diabetes.  Dr. Lee also 
noted that the Veteran did contract malaria while in military 
service; she stated that both malaria and the treatment drug, 
quinine, can cause kidney damage.  Dr. Lee opined that it was 
likely that the malaria and treatment either caused or 
contributed to the Veteran's renal failure.  

Received in November 2008 was an internet article, dated 
October 19, 2005, indicating that Korean War Veterans are 
three times more likely to suffer from medical conditions, 
including kidney disease.  

Also received in November 2008 were clinic notes from the 
Nephrology Clinic at the University of Utah Hospitals and 
Clinics dated from August 2008 to September 2008.  These 
records show that the Veteran was seen for evaluation and 
treatment of chronic kidney disease.  During a clinic visit 
in August 2008, the Veteran was diagnosed with chronic kidney 
disease stage 4-5; the examiner sated that he agreed that the 
most likely underlying cause of his chronic kidney disease 
was atherosclerotic vascular disease.  When seen in September 
2008, the Veteran's problem list included a diagnosis of 
chronic kidney disease, stage 4, believed to be due to 
atherosclerotic vascular disease.  The assessment was chronic 
kidney disease, stage 4-5; the examiner stated that the 
Veteran's kidney function has remained quite stable since 
December 2001, and it was likely that his underlying chronic 
kidney disease is from atherosclerotic vascular disease.  

The Veteran was afforded a VA examination in April 2009.  At 
that time, the Veteran indicated that he developed symptoms 
of three days of nightly attacks of fever leading up to 
October 5, 1952, symptoms of aches and pains in the joints 
and bones, headaches and pain, and reddened eyes.  An 
examination was essentially negative except for a temperature 
of 103 degrees and a pulse of 110; it was felt that he had 
malaria.  He was admitted to a hospital and he had a malarial 
smear that was positive for plasmodium vivax, and the Veteran 
was started on Chloroquine.  The Veteran indicated that he 
had three to four more years of relapse once to twice a year; 
however, he has not had any since around 1957.  The Veteran 
reported having difficulty breathing in July 2000; he was 
evaluated and was found to have had a prior heart attack and 
was also diagnosed with chronic kidney disease.  Following an 
examination, the Veteran was diagnosed with chronic kidney 
disease, stage 5.  

The examiner indicated that he has reviewed the claims 
folder, including the statement from Dr. Sharon Lee.  He 
noted that the Veteran did not have anything acute as renal 
failure associated with malaria in the acute phase.  He noted 
that the Veteran had malaria for three days and it resolved 
within the same period with quinine.  The VA examiner 
observed that the Veteran was exposed to quinine only during 
that time and did not develop any renal failure that required 
any treatment; nor was any found on examination.  It was 
noted that the Veteran was not sick and in fact reported 
being healthy from the time he left service until 2000, when 
he was acutely ill and found to have a myocardial infarction 
with chronic kidney disease with poorly controlled 
hypertension.  The examiner stated that, from this 
standpoint, one would not attribute the malaria or the 
treatment of such to be associated with the development of 
chronic kidney disease stage 5.  Therefore, he opined that 
the Veteran's chronic kidney disease stage 5 was not at least 
as likely as not caused by his malarial episodes or the 
treatment for such with quinine.  

At his personal hearing in October 2009, the Veteran 
indicated that he was diagnosed with malaria in October 1952 
and was treated with Chloroquine.  The Veteran stated that, 
during his 17 months of active duty in Korea, he was 
regularly given an anti-malaria pill.  The Veteran recalled 
having four attacks of malaria in the two years following his 
discharge from service.  The Veteran indicated that, at that 
time, he worked for Kennecott Copper; he went to the company 
clinic and was given medication for his bouts of malaria.  
The Veteran's service representative argued that it was 
scientifically proven that Chloroquine and treatment for 
malaria can cause renal problems and other complications.  
The Veteran indicated that his heart doctor discovered that 
his kidneys were failing 5 to 6 years ago, at which time he 
was referred to a nephrologist who diagnosed him with kidney 
disease.  

III.  Legal analysis.

Service connection is awarded for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Certain chronic diseases, including cardiovascular-renal 
disease and nephritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was re-titled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Board notes that a lay person is competent to describe 
what comes to the senses.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the record, the Board concludes that service 
connection is not warranted for kidney disease.  The Board 
observes that there is no evidence of a kidney disorder 
during the Veteran's military service.  Service treatment 
records (STRs) do not show any in-service complaints, 
findings, or diagnoses of a kidney disorder.  On the occasion 
of the Veteran's January 1953 separation examination, 
clinical evaluation of the genitourinary system was normal.  
There is no indication in the record that a kidney disorder 
was manifest within one year of the Veteran's discharge from 
active service.  Rather, the record indicates that a kidney 
disorder was first manifested in December 2001, over 48 years 
after active service.  In addition, while the Veteran has a 
current diagnosis of a chronic kidney disease, there is no 
competent evidence indicating that a kidney disorder began 
during service.  His assertion of having had a kidney 
disorder since service is unsupported by the record.  
Therefore, the Board finds that there is no competent 
evidence that the Veteran's kidney disease had its onset in 
service or within one year of his separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

There are conflicting medical opinions of record regarding 
the relationship between the kidney disease and the service-
connected malaria.  Significantly, in a medical statement 
dated in October 2008, the Veteran's private physician stated 
that it was likely that the malaria and treatment either 
caused or contributed to his renal failure.  On the contrary, 
the April 2009 VA examiner opined that the Veteran's kidney 
disease was not at least as likely as not caused by his 
malarial episodes or the treatment of such with quinine.  The 
VA examiner explained that the Veteran was exposed to quinine 
only a few days and did not develop any renal failure that 
required any treatment nor was found on examination.  The 
Veteran was not sick and, in fact, reports being healthy from 
the time he left service until 2000, when he was acutely ill 
and found to have a myocardial infarction with chronic kidney 
disease with poorly controlled hypertension.  The examiner 
stated that, from this standpoint, one would not attribute 
the malaria or the treatment of such to the development of 
chronic kidney disease.  

In assessing evidence such as medical opinions, the failure 
of a physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence in the adjudication 
on the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

For the reasons below, the Board finds that the opinion 
offered by the April 2009 VA examiner is more persuasive than 
the opinion rendered by Dr. Lee.  As noted above, the private 
physician suggested that both malaria and the treatment drug 
can cause kidney damage; therefore, she concluded that either 
malaria or treatment for it caused or contributed to the 
Veteran's renal failure.  There is no indication that she had 
access to or reviewed the Veteran's claims folder and 
associated medical records.  On the contrary, the April 2009 
VA examiner included a thorough review of the Veteran's 
claims file, including the statement from Dr. Lee; the 
Veteran's medical history was considered as well as his 
family history, and a complete rationale was provided; as 
such, his opinion is of greater evidentiary value.  It is 
also noteworthy that treatment reports from the Nephrology 
clinic at the University of Utah Hospitals and Clinics 
specifically indicated that the Veteran's kidney disease had 
it onset in December 2001 and was likely due to 
atherosclerotic vascular disease.  

As for the Veteran's statements and testimony, relating his 
current kidney disease to the service-connected malaria, 
although the Veteran is competent to describe symptoms 
pertaining to his claimed disability, where as here, the 
question involved is one of medical causation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

For the above-stated reasons, the weight of the evidence is 
against the claim of service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard does not apply.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for kidney disease is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


